 

Case 1:93-cr-00180-LAK Docur

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-

MAHMUD ABOUHALIMA,
Defendant.

O]

LEWIS A. KAPLAN, District Judge.
Defendant’s motion to alter or a
966 at ECF 2; 20-cv-834, DI 9] is denied substaj
response its letter of August 13, 2020 [DI 974]
SO ORDERED.

Dated: September 8, 2020

nent 982 Filed 09/08/20 Page 1 of 1

93-cr-180 (LAK)
(20-cv-834 (LAK))

RDER

mend his judgment as to Count Nine [93-cr-180, DI
ntially for the reasons set forth by the government’s

Af

Lew Wis Al Kapl

United States District Judge

 
